Citation Nr: 1224940	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-30 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 2, 2008, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to March 1970, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that, in pertinent part, granted entitlement to service connection for posttraumatic stress disorder (PTSD) and evaluated the condition as 10 percent disabling, effective April 17, 2006.  Upon receiving notification of that action, the appellant filed a timely notice of disagreement in July 2008.  The RO reviewed the appellant's claim, and then increased the evaluation for PTSD to 30 percent disabling, effective April 17, 2006.  A statement of the case was then promulgated in September 2008.  The appellant filed a statement in October 2008 requesting a higher evaluation for his service-connected PTSD.  This statement was accepted by the RO as a substantive appeal with respect to the issue of an increased rating for PTSD. 

In December 2009, the RO increased the evaluation for the appellant's service-connected PTSD to 70 percent disabling, effective February 2, 2008. 

As the Veteran has perfected an appeal as to the initial rating assigned for his service-connected PTSD, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection. 

In May 2011, the Board issued a Decision/Remand on the claim before it.  It is noted that at that time, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that the issue of entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU) was part in parcel of the appellant's claim for an increased evaluation.  As such, this issue was shown as being on appeal in the May 2011 Decision/Remand.  A review of that action reveals that the Board awarded a 50 percent disability rating for PTSD prior to February 2, 2008.  However, it denied an evaluation in excess of 50 percent.  In the Remand portion of the action, the Board returned the TDIU issue to the RO/AMC.  It also remanded the issue of entitlement to an increased rating in excess of 70 percent for PTSD from February 2, 2008, forward.  

The appellant was sent a copy of the Board's Decision/Remand.  Upon review of that action, the appellant appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  A Joint Motion For Partial Remand was submitted to the Court.  Upon review, the Court agreed with the arguments made in the Joint Motion, and effectuated the document through the issuance of an Order in January 2012.  The claim has since been returned to the Board for review.  

(As an aside, the Board would note that regardless of the action by the Court, the issues of entitlement to a TDIU and entitlement to an evaluation in excess of 70 percent from February 2, 2008, remain on appeal, and may be addressed in a separate action by the Board.) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported, the Board issued a Decision/Remand in May 2011.  In that action, the Board granted a 50 percent disability rating for PTSD, prior to February 2, 2008.  The Board also denied entitlement to an evaluation in excess of 50 percent for PTSD, prior to February 2, 2008.  The Court has indicated that the Board erred when it did not seek to obtain additional clarifying medical evidence with respect to a VA treatment note, dated February 4, 2006, and a VA Examination Report of October 20, 2009.  Thus, in conjunction with the instructions given to the Board by the Court, the Board will return the claim to the RO/AMC so that additional clarifying information can be obtained and included in the claims folder for review.  

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The RO/AMC should forward the appellant's complete claims folder to the Memphis VA Medical Center, attention to the psychologist who provided the October 20, 2009, VA PTSD Examination.  The examiner should once again review the appellant's complete claims folder and then provide responses to the following inquiries:

a.  In the October 2009 Examination Report, it is noted that "When he and his daughter 'got into that ruckus' he attempted [suicide] by taking his shot gun out of the cabinet and retrieved the shells but they turned out to be the wrong shells for the gun.  This sounds more like a gesture rather than an actual attempt."  Because the appellant did not have the correct ammunition, and he apparently did not attempt to obtain the correct ammunition for his shot gun, and because the appellant did not try to commit suicide through some other means, is it more than likely or less than likely that the incident with the shot gun and his daughter was a 'staged' event and that the appellant was not seriously trying to commit suicide?  

b.  In reviewing the Examination Report and the appellant's claims folder, is there any other indication of record that prior to February 2, 2008, that the appellant was suicidal, or that he was thinking of physically harming himself or others?  If so, it is requested that the reviewer specifically note when this occurred and whether it was an acute and transitory action?  

c.  As a doctor, it is requested that the VA Treatment Note of February 4, 2006, that was prepared by nurse practitioner, be interpreted with respect to the global assessment of functioning (GAF) score that was assigned.  Specifically, the nurse practitioner listed the appellant's GAF score as being 45/70 (45 over 70).  Can it be ascertained whether the nurse practitioner was indicating a range of scores, or was the assignment of 45/70 simply a clerical error, and the appellant should be assigned either a 45 or a 70?

A complete discussion of all of the items above should be accomplished.  If the examiner/reviewer is unable to provide answers to any of these inquiries, it is requested that a fully explanation be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


